

116 S3429 IS: Farmer Driven Conservation Outcomes Act of 2020
U.S. Senate
2020-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3429IN THE SENATE OF THE UNITED STATESMarch 10, 2020Mr. Casey (for himself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Soil and Water Resources Conservation Act of 1977 with respect to assessments of conservation programs, and for other purposes.1.Short titleThis Act may be cited as the Farmer Driven Conservation Outcomes Act of 2020.2.Amendments to the Soil and Water Resources Conservation Act of 1977The Soil and Water Resources Conservation Act of 1977 (16 U.S.C. 2001 et seq.) is amended—(1)by redesignating sections 8 through 10 as sections 10 though 12, respectively; and (2)by inserting after section 7 the following:8.Conservation programs assessment(a)In generalIn coordination with the appraisal of soil, water, and related resources and the soil and water conservation program, the Secretary may carry out a conservation effects assessment project—(1)to quantify the environmental and economic effects of conservation practices; (2)to develop the science base for managing the agricultural landscape for environmental quality and sustainable productive capacity; and (3)to improve the efficacy of conservation practices and programs by evaluating conservation effects.(b)ScopeThe project under this section may—(1)be carried out at national, regional, and watershed scales; and(2)include cropland, grazing land, wetlands, forests, and such other land as the Secretary may determine to be appropriate.(c)ActivitiesThe project under this section may include research, literature reviews and bibliographies, modeling, assessment, monitoring and data collection, outreach, extension education, and such other activities as the Secretary may determine to be appropriate.9.Goals and assessment process for conservation programs(a)Natural resource and environmental objectives and outcomes(1)In generalIn coordination with the appraisal of soil, water, and related resources, the soil and water conservation program, and the conservation effects assessment project established under section 8, the Secretary shall identify, and periodically revise, specific natural resource and environmental objectives and anticipated conservation outcomes and results, by resource concern, for—(A)the conservation programs established under subtitle D of title XII of the Food Security Act of 1985 (16 U.S.C. 3831 et seq.);(B)the agricultural conservation easement program established under subtitle H of that title (16 U.S.C. 3865 et seq.); and(C)the landscape conservation initiatives developed by the Secretary.(2)AssessmentsTo help measure outcomes and results, the Secretary shall, to the maximum extent practicable, make assessments of changes in the status and conditions of natural resources and the environment that result from the application of conservation activities supported directly by the conservation programs and initiatives described in subparagraphs (A) through (C) of paragraph (1).(3)Monitoring and program evaluationThe Secretary shall establish a coordinated monitoring and evaluation process for the programs and initiatives described in subparagraphs (A) through (C) of paragraph (1)—(A)to assess progress toward the objectives identified under that paragraph;(B)to gather information to improve the implementation of those programs and initiatives in accordance with the outcomes and results identified under that paragraph; and (C)to assess the need for modifications to the statutes or regulations for those programs and initiatives.(b)Monitoring and program evaluation(1)In generalThe Secretary shall use not more than 1 percent of the total annual funding from the funds of the Commodity Credit Corporation made available for new annual enrollments for the conservation programs described in subparagraphs (A) and (B) of subsection (a)(1) to establish a comprehensive monitoring and program evaluation process to assess—(A)progress in reaching natural resource and environmental objectives identified under that subsection;(B)the contribution of individual programs to that progress; and(C)the contribution of those programs collectively to that progress.(2)ImplementationIn implementing the comprehensive monitoring and program evaluation process under paragraph (1), the Secretary may consider and incorporate—(A)resource concern inventories; (B)trends and analyses;(C)quality and quantity criteria; (D)conservation practices and enhancements; and (E)such other information as the Secretary determines relevant for applying the monitoring and program evaluation process across each major land use identified by the Secretary.(3)Monitoring and evaluation process(A)In generalNot later than 2 years after the date of enactment of the Farmer Driven Conservation Outcomes Act of 2020, the Secretary shall issue—(i)a design for the comprehensive monitoring and program evaluation process under paragraph (1); (ii)a schedule for implementing that process; and (iii)a plan for coordinating that process with—(I)the soil and water conservation program; and (II)the conservation effects assessment project established under section 8.(B)MethodologyThe design for the comprehensive monitoring and program evaluation process described in subparagraph (A)(i) shall—(i)ensure that data made available to cooperators and researchers from the comprehensive monitoring and program evaluation process are transformed into statistical aggregate data at the county level and in a form that protects personally identifiable information; and (ii)take into account—(I)the cumulative nature of conservation over time;(II)the interactions and sequencing effects between conservation activities;(III)the differing times for conservation effects to be realized; and (IV)other related measurement challenges.(C)Public research(i)In generalNotwithstanding any other provision of law, subject to clause (ii), in order to facilitate implementation of the comprehensive monitoring and program evaluation process under paragraph (1), the Secretary shall make available conservation activity and program data to cooperators and researchers engaged in public research and evaluation activities to improve conservation outcomes under this subsection.(ii)ConditionsThe availability of data under clause (i) shall be subject to the conditions that—(I)adequate assurances are provided to the Secretary that any resulting research or information will be made publicly available in a form that protects personally identifiable information; and(II)the national technical committee established under paragraph (5) finds that the data is likely to generate information that furthers the purpose of this section.(4)Cooperative agreementsThe Secretary may implement the comprehensive monitoring and program evaluation process under paragraph (1) in part through cooperative or contribution agreements with Federal, State, and local agencies, institutions of higher education, and nongovernmental organizations with requisite expertise, as determined by the Secretary, in consultation with the national technical committee established under paragraph (5).(5)National technical committee(A)In generalThe comprehensive monitoring and program evaluation process under paragraph (1) shall be administered by the Secretary, acting through the Chief of the Natural Resources Conservation Service, with assistance from a national technical committee described in subparagraph (B).(B)CompositionThe national technical committee referred to in subparagraph (A) shall be appointed by the Secretary and composed of individuals with relevant technical and scientific expertise representing—(i)the Agricultural Research Service;(ii)the Economic Research Service;(iii)the Farm Service Agency;(iv)the United States Fish and Wildlife Service;(v)the Forest Service;(vi)the National Institute of Food and Agriculture;(vii)the United States Geological Survey;(viii)the Environmental Protection Agency;(ix)State and Tribal agencies;(x)land grant university natural resource research programs;(xi)nongovernmental organizations with expertise in the full array of conservation issues and measurement and evaluation of conservation outcomes; (xii)farmers that reflect a variety of geographic regions and production types; and(xiii)such other agencies, institutions, or organizations as the Secretary may determine to be appropriate.(C)FACA exemptionThe national technical committee shall be exempt from the Federal Advisory Committee Act (5 U.S.C. App.).(D)TransparencyThe Secretary shall ensure that the proceedings and recommendations of the national technical committee are available to the public.(6)Voluntary participationIn carrying out this subsection, the Secretary shall ensure that any on-farm monitoring activities that may be included as part of the comprehensive monitoring and program evaluation process under paragraph (1)—(A)are voluntary on the part of the producer; and (B)may include appropriate compensation, as determined by the Secretary.(c)Reporting(1)Report on objectives and methodsBeginning in the fiscal year that is 3 years after the date of enactment of the Farmer Driven Conservation Outcomes Act of 2020, and periodically thereafter, as determined by the Secretary, the Secretary shall submit to Congress, and make publicly available, a report that includes—(A)a description of conservation outcome objectives that are, to the maximum extent practicable, quantitative, measurable, and time-bound for each program or initiative described in subparagraphs (A) through (C) of subsection (a)(1);(B)a description of the approaches, tools, and methods used—(i)to measure or model the conservation outcomes and results; and (ii)to estimate the cost-effectiveness of each of the programs or initiatives; and(C)guidance to the conservation project partners working to implement conservation programs within a landscape-level project that provides a description of the approaches, tools, and methods that the partners might consider using to measure and model the conservation outcomes and results of the projects.(2)Report on outcomesIn conjunction with each of the reports to Congress pursuant to section 7, the Secretary shall submit to Congress, and make publicly available, a report that includes—(A)an assessment of progress made towards achieving conservation program objectives and anticipated outcomes and results for each program or initiative described in subparagraphs (A) through (C) of subsection (a)(1), individually and collectively;(B)an evaluation of the cost-effectiveness of each of those conservation programs and initiatives; and(C)recommendations, taking into consideration the assessment and evaluation under subparagraphs (A) and (B), respectively, to improve program implementation and the scientific and economic tools (including any new or revised conservation practices, conservation enhancements, or conservation planning tools) used to achieve stated natural resource conservation and environmental objectives.(3)CoordinationThe Secretary may coordinate the reports required under paragraphs (1) and (2) with any reports developed as part of the conservation effects assessment project established under section 8 when that coordination is feasible and warranted, as determined by the Secretary..